UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-1825



MARTIN A. AMICK, Employee,

                                            Plaintiff - Appellant,

          versus


ASPLUNDH TREE EXPERT COMPANY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro.    James A. Beaty, Jr.,
District Judge. (CA-96-528-2)


Submitted:   November 18, 1997         Decided:     November 26, 1997


Before HAMILTON, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Martin A. Amick, Appellant Pro Se. Robin Elizabeth Shea, CONSTANGY,
BROOKS & SMITH, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting Defen-

dant's motion for summary judgment and dismissing Appellant's

claims of retaliatory discharge and intentional infliction of

emotional distress. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we
affirm on the reasoning of the district court. Amick v. Asplundh
Tree Expert Co., No. CA-96-528-2 (M.D.N.C. May 30, 1997). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                        AFFIRMED




                                2